Order entered October 7, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00586-CV

                 ARCH INSURANCE COMPANY, Appellant

                                       V.

         ANCHOR ROOFING SYSTEMS, INC., ET AL., Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17759

                                    ORDER

      Before the Court is appellant’s October 2, 2020 unopposed second motion

for an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to November 9, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE